              Case 5:18-cv-04081-BLF Document 34 Filed 01/18/19 Page 1 of 10




 1
     Damian P. Richard, Esq. (SBN 262805)
 2   SESSIONS, FISHMAN, NATHAN & ISRAEL, LLP
     1545 Hotel Circle South, Suite 150
 3
     San Diego, CA 92108-3426
 4   Tel: 619/758-1891
 5
     Fax: 619/296-2013
     drichard@sessions.legal
 6
     Attorneys for Defendant Transworld Systems, Inc.
 7

 8
                             UNITED STATES DISTRICT COURT
 9

10
                          NORTHERN DISTRICT OF CALIFORNIA

11   OSKAR LIZARRAGA-DAVIS,                           )   Case No. 5:18-cv-04081-BLF
12                                                    )
                          Plaintiff,                  )   MEMORANDUM OF POINTS AND
13
                                                      )   AUTHORITIES IN SUPPORT OF
14           vs.                                      )   DEFENDANT’S MOTION FOR
15
                                                      )   SUMMARY JUDGMENT
     TRANSWORLD SYSTEMS, INC.,                        )
16                                                    )
17                        Defendant.                  )
18           Defendant Transworld Systems Inc. (“Defendant”) respectfully submits this
19   Memorandum of Points and Authorities in support of Defendant’s Motion for
20   Summary Judgment as to this entire case initiated by Plaintiff Oskar Lizarraga-
21   Davis (“Plaintiff”) pursuant to Federal Rule of Civil Procedure 56.
22      I.         INTRODUCTION
23           Federal District Courts have “seen an infestation of debtors using the
24           FDCPA as a sword, not a shield. Some even seek to turn their own
25           failure to pay into profit, repeatedly.”
26
             ~Bogue v. NCO Fin. Sys., Inc., No. C14-5799 RBL, 2014 WL 6886690,
27
             at *2 (W.D. Wash. Dec. 4, 2014), aff’d, 687 F. App’x 536 (9th Cir.
28
             2017).


                              Memorandum in Support of Motion for Summary Judgment
                                                       1
               Case 5:18-cv-04081-BLF Document 34 Filed 01/18/19 Page 2 of 10




 1
             This is a case in point.
 2
             Plaintiff is a well-paid physician’s assistant at Hazel Hawkins Memorial
 3
     Hospital in Hollister, California. Plaintiff’s career success was a result of his
 4
     enrollment at University of California-Davis (“UC-Davis”)—enrollment which was
 5
     funded at least in part by a $25,000 student loan now owing National Collegiate
 6
     Student Loan Trust             2006-4 (“NCSLT 2006-4”), with an unpaid balance of
 7
     $32,942.66.
 8
             Plaintiff does not deny that he applied for, obtained, and later defaulted on
 9
     his $25,000 student loan used for his enrollment at the UC-Davis. Rather, Plaintiff
10

11
     asserts a specious “show the note” theory, claiming only that his current student

12
     loan creditor NCSLT 2006-4, and its servicer, Defendant, do not maintain sufficient
13   documentation to show proof of ownership of his student loan. (First Amended
14   Complaint (“FAC”) ¶¶ 11, 33.) Plaintiff is wrong.1
15           It is also important at the outset to define clearly what this case is, and is not,
16   about. This case is about a very specific issue—Plaintiff’s student loan owing to
17   NCSLT 2006-4. This case is not about past alleged practices which are the subject
18   of the Consent Order, Admin. Proceeding No. 2017–CFPB–0018 (Consumer
19   Financial       Protection       Bureau       (“CFPB”)         Sept.      18,    2017)       available       at
20
     https://s3.amazonaws.com/files.consumerfinance.gov/f/documents/201709_cfpb_t
21
     ransworld-systems_consent-order.pdf (“Consent Order”).                               (RJN Ex. 1; First
22
     Amended Complaint (“FAC”) ¶¶ 16-17)—a judicially-noticeable public record
23
     which Plaintiff claims to attach to the FAC, but does not.
24

25

26   1
      See generally e.g. Nat’l Collegiate Student Loan Tr. 2005-3 v. Dunlap, 2018-Ohio-2701, ¶¶ 12, 21, ___ N.E.3d
     ___, available at 2018 WL 3360825, as well as unreported cases Mock v. Nat’l Collegiate Student Loan Tr. 2007-4,
27
     No. 01-17-00216-CV, 2018 WL 3352913, at *1 (Tex. App. July 10, 2018) and Nat’l Collegiate Student Loan Tr.
     2007-2 v. Villalva, No. 1 CA-CV 17-0449, 2018 WL 2979358 (Ariz. Ct. App. June 14, 2018) for proposition that
28
     NCSLT entities serviced by Defendant maintain sufficient proof to prevail in breach of contract actions.



                                   Memorandum in Support of Motion for Summary Judgment
                                                            2
               Case 5:18-cv-04081-BLF Document 34 Filed 01/18/19 Page 3 of 10




 1
              The only period covered by the Consent Order was from “November 1, 2014
 2
     to April 25, 2016.” (RJN, Ex. 1, at ¶¶ 2, 15, m (“Relevant Period”).) Defendant
 3
     consented to entry of the Consent Order with the CFPB, “without admitting or
 4
     denying any of the findings of fact or conclusions of law.” (Id. at ¶ 2; Declaration
 5
     of Bradley Luke (“Luke Decl.”) ¶ 10.) However, the alleged collection activity in
 6
     Plaintiff’s Complaint begins “[s]ometime in early 2017.” (FAC ¶ 18.) Plaintiff’s
 7
     loan account was not subject to the Consent Order. (Luke Decl. ¶¶ 9-12.)
 8
              During and after the CFPB investigation, Defendant conducted a review of
 9
     all NCSLT 2006-4 accounts, including Plaintiff’s, and determined that Plaintiff’s
10

11
     account was not subject to the Consent Order. (Id.)

12
              This lawsuit is part of a student loan debt avoidance scheme whereby the
13   defaulted student loan borrower sues in federal court, falsely alleging FDCPA
14   violations, in retaliation for the filing of state-court complaint for breach of contract
15   on the underlying student loan. Plaintiff falsely attempts to boot-strap his alleged
16   claims to the prior CFPB action. Summary judgment is warranted.
17      II.      STATEMENT OF UNDISPUTED FACTS
18            On June 10, 2006, Plaintiff applied for a student loan with GMAC Bank,
19   N.A. in order to fund his enrollment UC-Davis. The terms of the student loan
20
     provided that the creditor “may assign this Credit Agreement at any time.” (Luke
21
     Decl. ¶ 13, Ex. 1)
22
              On June 26, 2006, the student loan was approved and $25,000.00 in student
23
     loan funds were disbursed to Plaintiff exclusively for the purposes of Plaintiff’s
24
     enrollment at UC-Davis. None of the loan proceeds were returned or refunded. (Id.
25
     at ¶ 14, Ex. 2.)
26
              On December 7, 2006, Plaintiff’s student loan was then transferred, sold, and
27
     assigned to NCSLT 2006-4 for valuable consideration, in the ordinary course of the
28
     securitization process. The student loan was in good standing and not in default on

                              Memorandum in Support of Motion for Summary Judgment
                                                       3
             Case 5:18-cv-04081-BLF Document 34 Filed 01/18/19 Page 4 of 10




 1
     December 7, 2006, when it was assigned to NCSLT 2006-4, as Plaintiff was still
 2
     enrolled at UC-Davis and the student loan had not yet become due. (Id. at ¶ 15.)
 3
           The assignment of the student loan to NCSLT 2006-4 was made pursuant to
 4
     the Pool Supplement and Deposit and Sale Agreement. Upon assignment, the
 5
     Credit Agreement and Note Disclosure Statement were simultaneously transferred
 6
     to NCSLT 2006-4. (Id. at ¶ 16, Exs. 3-4.)
 7
           Between December 2009 and March 2014, Plaintiff acknowledged the
 8
     transfer of the student loan, in writing, and requested seven (7) separate deferments
 9
     from NCSLT 2006-4’s servicer. (Id. at ¶ 17, Ex. 5.)
10

11
           On February 27, 2010, the loan servicer sent Plaintiff a letter on behalf of

12
     NCSLT 2006-4 acknowledging one of his deferment requests and his updated
13   enrollment to Foothill College, the header on the first page of the letter stated,
14   “National Collegiate Trust.” (Id. at ¶ 18, Ex. 6.)
15         Prior to his default, and refusal to pay, Plaintiff made several payments on
16   his student loan, with the last payment posted on February 13, 2015. (Id. at ¶¶ 19-
17   20, Exs. 7-8.) After February 13, 2015, Plaintiff failed to make another payment
18   on his student loan, and an unpaid balance of $32,726.55 remains due and owing to
19   NCSLT 2006-4. (Id. at ¶ 21.)
20
           Defendant is the current “servicer,” “agent and Service Provider,” “servicing
21
     [] the student loan owned by” NCSLT 2006-4 to which Plaintiff remains obligated.
22
     (FAC ¶¶ 7-11, 16-17; RJN, Ex. 1 at ¶¶ o, 12, 14.)
23
           As a result of the CFPB investigation and the CFPB Order, Defendant
24
     conducted a separate review of all NCSLT 2006-4 accounts, including Plaintiff’s,
25
     and determined that Plaintiff’s account was not subject to the Consent Order.
26
           On May 6, 2017, Plaintiff was sued in state court by NCSLT 2006-4;
27
     however, the lawsuit was voluntarily-dismissed without prejudice “on or around
28
     late April 2018.” (Compl. ¶ 34.)

                            Memorandum in Support of Motion for Summary Judgment
                                                     4
               Case 5:18-cv-04081-BLF Document 34 Filed 01/18/19 Page 5 of 10




 1
           Plaintiff’s student loan account is not subject to the Consent Order for the
 2
     following reasons:
 3
           a)      At the time NCSLT 2006-4 filed the state-court lawsuit against
 4
     Plaintiff, on May 6, 2017, and currently, NCSLT 2006-4 maintained complete
 5
     documentation that NCSLT 2006-4 owns Plaintiff’s student loan;
 6
           b)      At the time NCSLT 2006-4 filed the state-court lawsuit against
 7
     Plaintiff, on May 6, 2017, and currently, NCSLT 2006-4 maintained a complete
 8
     chain of assignment evidencing that Plaintiff’s student loan was transferred to and
 9
     is owned by NCSLT 2006-4;
10

11
           c)      Plaintiff’s student loan was transferred and assigned to NCSLT 2006-

12
     4 shortly after Plaintiff originated the loan and prior to any payment becoming due;
13   and
14         d)      At the time NCSLT 2006-4 filed the state-court lawsuit against
15   Plaintiff, on May 6, 2017, and currently NCSLT 2006-4 maintains sufficient
16   evidence to prove that Plaintiff’s student loan debt exists and is in default. (Luke
17   Decl. at ¶ 12.)
18      III.    LEGAL STANDARD
19         “A party is entitled to summary judgment if the ‘movant shows that there is
20
     no genuine dispute as to any material fact and the movant is entitled to judgment as
21
     a matter of law.’” City of Pomona v. SQM North America Corp., 750 F.3d 1036,
22
     1049 (9th Cir. 2014) (quoting Fed. R. Civ. P. 56(a)). The moving party has the
23
     burden of establishing that there is no dispute as to any material fact. Celotex Corp.
24
     v. Catrett, 477 U.S. 317, 323 (1986). “The court must view the evidence in the light
25
     most favorable to the nonmovant and draw all reasonable inferences in the
26
     nonmovant’s favor.” City of Pomona, 750 F.3d at 1049. “[T]he ‘mere existence of
27
     a scintilla of evidence in support of the plaintiff’s position’” is insufficient to defeat
28
     a motion for summary judgment. Id. (quoting Anderson v. Liberty Lobby, Inc., 477

                             Memorandum in Support of Motion for Summary Judgment
                                                      5
               Case 5:18-cv-04081-BLF Document 34 Filed 01/18/19 Page 6 of 10




 1
     U.S. 242, 252 (1986). “‘Where the record taken as a whole could not lead a rational
 2
     trier of fact to find for the nonmoving party, there is no genuine issue for trial.’” Id.
 3
     (quoting Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587
 4
     (1986)).
 5
        IV.      ARGUMENT
 6
              Plaintiff alleges a single-count FDCPA claim. There are four elements to an
 7
     FDCPA cause of action: (1) the plaintiff is a “consumer” under 15 U.S.C. §
 8
     1692a(3); (2) the debt arises out of a transaction entered into for personal purposes;
 9
     (3) the defendant is a “debt collector” under 15 U.S.C. § 1692a(6); and (4) the
10

11
     defendant violated one of the provisions contained in 15 U.S.C. §§ 1692a-1692o.

12
     Turner v. Cook, 362 F.3d 1219, 1226-27 (9th Cir. 2004).
13            Plaintiff alleges Defendant “falsely represented the character, amount, or
14   legal status of a debt,” “threatened to take [] action that cannot legally be taken or
15   that is not intended to be taken,” and “used a false or deceptive means to collect or
16   attempt to collect a debt,” in violation of 15 U.S.C. § 1692e. (FAC ¶ 48.) Plaintiff’s
17   allegations are entirely premised on his theory that “documentation to prove the
18   alleged debt . . . is owed to NCSLT 2006-4 does not exist.” (FAC ¶ 33.)
19            NCSLT 2006-4’s records maintained by Defendant are sufficient to prove
20
     ownership and enforceability of the student loan debt. See e.g. Dunlap, 2018-Ohio-
21
     2701, ¶¶ 12, 21, ___ N.E.3d ___, available at 2018 WL 3360825 (holding that
22
     NCSLT established standing in its action seeking to recover on a defaulted college
23
     loan from a borrower who challenged NCSLT’s standing on the basis that it failed
24
     to establish a proper assignment from the original lender). In upholding the grant
25
     of summary judgment in Dunlap, the Court of Appeals of Ohio, Fourth District,
26
     noted:
27
              NCSLT filed a motion for summary judgment, supported by an
28
              affidavit of an employee of the subservicer of the student loan, which

                             Memorandum in Support of Motion for Summary Judgment
                                                      6
             Case 5:18-cv-04081-BLF Document 34 Filed 01/18/19 Page 7 of 10




 1
           is the designated custodian of records for the loan. NCSLT also
 2
           included documentation attempting to establish NCSLT’s standing to
 3
           collect on the loan, the loan default, and the amount due on the loan. . .
 4
           . The trial court granted NCSLT’s motion for summary judgment . . .
 5
           [a]ttached to and incorporated into the employee’s affidavit were copies
 6
           of other records, including: (1) a letter by the U.S. Bank National
 7
           Association, in its capacity as the special servicer for various student
 8
           loan trusts, including NCSLT, confirming that [TSI] is its subservicer
 9
           for NCSLT and is the dedicated records custodian for all student loans
10

11
           owned by the trust . . . the pool supplement agreement . . . Schedule 1

12
           of the pool supplement . . . Schedule 2 of the pool supplement . . . .
13   Id.
14         Here, the FAC admits that Defendant was, at all times relevant, acting in its
15   capacity as a “service[r],” “agent and Service Provider,” “servicing [] the student
16   loan owned by” NCSLT 2006-4 to which Plaintiff remains obligated. (FAC ¶¶ 7-
17   11, 16-17; RJN, Ex. 1 at ¶¶ o, 12, 14.) At all times relevant, Defendant was acting
18   in its capacity as “the loan servicer and designated Custodian of Records for
19   Plaintiff’s student loan owing to NCSLT 2006-4.” (Luke Decl. at ¶ 1.) Therefore,
20
     Defendant is not a “debt collector” under the statute. 15 U.S.C. § 1692a(6). Based
21
     on the Pool Supplement and Deposit and Sale Agreement, NCSLT 2006-4 was
22
     assigned Plaintiff’s student loan prior to Plaintiff’s default and before any payments
23
     were due. (Id. at ¶¶ 12(c), 15.) The FDCPA states that a “debt collector” does not
24
     include any person collecting on any debt owed or due to the extent such activity
25
     “concerns a debt which was not in default at the time it was obtained by such
26
     person.” Id. If an entity, as assignee of a debt, acquired the debt prior to the debt
27
     being in default, then the entity is not considered a “debt collector” under the
28
     FDCPA. See Harmon v. GE Money Corp., 2010 WL 2219345, *6 (E.D. Cal. June

                            Memorandum in Support of Motion for Summary Judgment
                                                     7
             Case 5:18-cv-04081-BLF Document 34 Filed 01/18/19 Page 8 of 10




 1
     1, 2010). The legislative history of the FDCPA “indicates conclusively that a debt
 2
     collector does not include the consumer’s creditors . . . or an assignee of a debt, as
 3
     long as the debt was not in default at the time it was assigned.” Id. at *6.
 4
           The “not in default” exception applies to servicers of student loans. Brenner
 5
     v. Am. Educ. Servs., 2014 WL 65370, *2 (E.D. Mo. Jan. 8, 2014); Weber v. Great
 6
     Lakes Educ. Loan Servs., Inc., 2014 WL 1683299 (W.D. Wis. Apr. 29, 2014);
 7
     Edmond v. Am. Educ. Servs., 2010 WL 4269129, *1 (D. D.C. Oct. 28, 2010); Edler
 8
     v. Student Loan Mktg. Ass’n, 1993 WL 625570, *1 (D. D.C. Dec. 13, 1993)
 9
     (“Because Elder’s loans were not in default when EduServ began to service them .
10

11
     . . the FDCPA is inapplicable to EduServ as a matter of law.”) Edmond is instructive

12
     and directly on point. 2010 WL 4269129, *1 (D. D.C. Oct. 28, 2010). In Edmond,
13   the defendant serviced the student loans. Id. The plaintiff claimed the defendant
14   violated the FDCPA in its attempts to collect on the debt. Id. In rejecting the
15   plaintiff’s claim, the Court concluded that “[a]bsent an allegation that plaintiff’s
16   loan was in default” when the defendant began servicing, the defendant “is not a
17   debt collector and thus is not subject to the FDCPA.” Id. at *5.
18         Here, Plaintiff’s FDCPA claim fails as a matter of law because, as Plaintiff
19   admits, Defendant is the servicer for the NCSLT 2006-4, and is therefore not a “debt
20
     collector.” See 15 U.S.C. § 1692a(6)(F)(iii). This admission not only derives from
21
     the FAC, but also the judicially-noticeable Consent Order which Plaintiff expressly
22
     relies upon. (FAC ¶¶ 7-11, 16-17; RJN, Ex. 1 at ¶¶ o, 12, 14.) The Consent Order
23
     upon which Plaintiff expressly relies, repeatedly refers to Defendant as the servicer
24
     for NCSLT 2006-4. (Id.) See also Perry v. Stewart Title Co., 756 F.2d 1197, 1208
25
     (“The legislative history of section 1692a(6) [defining debt collector] indicates
26
     conclusively that a debt collector does not include the consumer’s creditors, a
27
     mortgage servicing company, or an assignee of a debt, as long as the debt was not
28
     in default at the time it was assigned”); Radford v. Wells Fargo Bank, No. 10–

                            Memorandum in Support of Motion for Summary Judgment
                                                     8
             Case 5:18-cv-04081-BLF Document 34 Filed 01/18/19 Page 9 of 10




 1
     00767, 2011 WL 1833020, at *15 (D. Haw. May 13, 2011) (original lender,
 2
     transferee Wells Fargo, nominee MERS, and mortgage servicer are not “debt
 3
     collectors” under FDCPA); Lai v. Quality Loan Serv. Corp, No. 10–2308, 2010 WL
 4
     3419179, at *2 (C.D. Cal Aug. 26, 2010) (lender’s beneficiary MERS and servicing
 5
     agent not debt collectors within FDCPA).
 6
           Even if the FDCPA were to apply to Defendant in its role as a servicer to
 7
     NCSLT 2006-4, the alleged claim still fails. The state-court lawsuit, was filed by a
 8
     California law firm, on behalf of NCSTL 2006-4. Plaintiff fails to specifically
 9
     allege any collection activity by Defendant, let alone anything false or misleading
10

11
     under the Ninth Circuit’s objective “Least Sophisticated Debtor” standard when

12
     based on the admittedly defaulted student loan.
13         Plaintiff accuses Defendant of “making false representation of the character,
14   amount, or legal status of any debt,” 15 U.S.C. § 1692e(a)(5), and the “use of [a]
15   false representation or deceptive means to collect or attempt to collect any debt.”
16   15 U.S.C. § 1692e(10), all based on the theory that Defendant “does not have
17   adequate records to prove [the] cases in court” or that the records “do[] not exist.”
18   (FAC ¶¶ 11, 33.)
19         However, other federal district courts have already rejected this attempt to
20
     convert common evidentiary challenges into FDCPA violations. In Delisi v.
21
     Midland Funding, LLC, No. 4:14CV2125 RWS, 2015 WL 4393901, at *7 (E.D.
22
     Mo. July 16, 2015), the federal district court reasoned:
23
           Delisi’s allegations also do not amount to a . . . violation of the FDCPA.
24
           Even when construing the allegations in the light most favorable to
25
           Delisi, the complaint merely suggests that when Midland filed the state
26
           court suit, it did not have the evidence necessary to succeed at trial . . .
27
           A plaintiff’s desire, and any associated legal strategy, to obtain a
28
           favorable judgment as inexpensively or expeditiously as possible is not

                            Memorandum in Support of Motion for Summary Judgment
                                                     9
               Case 5:18-cv-04081-BLF Document 34 Filed 01/18/19 Page 10 of 10




 1
             improper, nor is it a FDCPA violation. As the Eighth Circuit has
 2
             explained, although the FDCPA applies to litigation collection efforts,
 3
             care must also be taken to preserve the judicial remedies of creditors.
 4
     Id. (citing Hemmingsen v. Messerli & Kramer, P.A., 674 F.3d 814, 818 (8th Cir.
 5
     2012).)
 6
             As set forth above, and in the declaration in support of this motion, Defendant
 7
     has proven that it maintains as a Custodian of Records the requisite evidence which
 8
     would enable to NCSLT 2006-4 to prevail in the state-court litigation.
 9
        V.       CONCLUSION
10

11
             There is no genuine issue of material fact. Defendant complied with all

12
     provisions of the FDCPA, if applicable, and therefore is entitled to judgment. The

13
     Court should grant Defendant’s motion for summary judgment.

14
     Dated: January 18, 2019              SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.
15
                                          /s/Damian P. Richard
16                                        Damian P. Richard
17                                        Attorneys for Defendant
                                          Transworld Systems, Inc.
18

19

20

21

22

23

24

25

26

27

28




                             Memorandum in Support of Motion for Summary Judgment
                                                      10
